IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION

 
 
 

 
 

eiftn

U.S. District Court JUL 17 2019 ie]

324 W. Market Street

 

tcout /%/
Greensboro, North Carolina 27401 Sh ¢ e/
e
CIVIL DIVISION
)
Craven Randall Casper, Pro Se )
P.O. Box 2311 )
Chapel Hill, NC 27515 )
)
OWNER, )
FEDERAL TRADEMARK: RANDY CANDY
SERIAL NUMBER: 85-872,265
REG. NUMBER: 4,418,324
Plaintiff,
Vv. Civil Action No.17-cv-00826

Mr. Lorne Michaels,

Creator and Executive Producer of
Saturday Night Live | “SNL”

C/O Mrs. Marni Beck Pedorella, Esq.
NBC — Floors 8-9 GE Bldg.

30 Rockefeller Plaza

New York, NY 10112

AND

Mrs. Marni Beck Pedorella, Esq.
Senior Vice President, Legal Affairs
NBC Entertainment

NBCUniversal Media, LLC

30 Rockefeller Plaza

Campus 620, Room 555

New York, NY 10112

AND

Mr. Arthur R. Block, Esq., Executive Vice President
General Counsel and Secretary of COMCAST
C/O Mrs. Marni Beck Pedorella, Esq

 

JURY TRIAL DEMANDED

Nee Ne a ee ee ee es ee ee ee et ee ee eee eS OE OS OS OS

CRAVEN RANDALL CASPER v COMCAST Corporation et al.

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 1 of 9
 

 

COMCAST Corporation
COMCAST Center

1701 JFK Boulevard
Philadelphia, PA 19103

Defendants.

 

[remainder of page intentionally left blank]

CRAVEN RANDALL CASPER vy COMCAST Corporation et al.

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 2? of 9
 

l.

THE PLAINTIFF, MR. CRAVEN RANDALL CASPER’S,

OPPOSITION

TO DEFENDANT’S MOTION TO DISMISS [JUNE 28, 2019]

The Plaintiff, Mr. Craven Randall Casper, hereby submits his OPPOSITION to the
Defendants’ Motion to Dismiss With Prejudice [June 28, 2019], and the Plaintiff, Mr.
Craven Randall Casper, has provided the Court an extremely important Brief in Support of
his Opposition, which should be considered by this Court, and is filed today in conjunction.
The Original Complaint and the attached, the Plaintiff, Mr. Craven Randall Casper’s, Brief
In Opposition of the Defendants’ Motion to Dismiss alleges facts sufficient to support the
Defendants’ conduct violates not only Section 32 of the Lanham Act, Federal:law and
North Carolina common law. Further, there are technological changes, social medial and
new forms of ,consumer engagement, which make this a precedent setting case to be |
thoroughly argued at a future Trial by Jury in the State of North Carolina.

As previously summarized, the Defendants’ (1) reaped financial benefit through
advertising, commerce and merchandising; (2) disparaged the federal registered Trademark:
RANDY CANDY, which they acknowledge; (3) claim a relationship: with Bruno Mars
(See Original Complaint Paragraphs 219 — 234 and CM/ECF Docket Document Number
18: Request for Subpoena as to NIGRO KARLIN SEGAL FELDSSTEIN & BOLNO, LLC
OF LOS ANGELES, CALIFORNIA, Registered Agent of Bruno Mars) and Burger King,
who like the Defendant, NBCUniversal, all have federal registered Trademarks in the same
categorization as the Plaintiff, Mr. Craven Randall Casper, which is: IC 025. US 022 039.,
which the Plaintiff, Mr. Craven Randall Casper, has disclosed to this Court; and (4)
continued expansion of “RANDY CANDY” in various forms, including, but not limited

to, in writing, re-runs, Syndication, the Defendant uploaded YouTube advertised post to

CRAVEN RANDALL CASPER vy COMCAST Corporation et al. 1

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 3 of 9
 

the worldwide web and/or “published” around February 19, 2017, [YouTube video ID:
Eh8Fet YMek]',” and then the Defendants’ created a new GIPHY account, GIF file and
hashtag [HRANDYCANDY]. Despite that the Defendants’ misuse and activities
summarized herein transcend any USPTO Class. However, the Plaintiff, Mr. Craven
Randall Casper’s, federal registered Trademark: “RANDY CANDY” and the Defendants’
“RANDY CANDY” do cover the same category of apparel and/or merchandise within
Class IC 025. US 022 039, as previously described on page 1, and further evidence was
submitted to the Court in filings in multiple filings between November and December,
2017. Further, in direct violation of Section 32 of the Lanham Act, the Defendants’
unauthorized use of the federal registered Trademark: “RANDY CANDY” causes
confusion or mistake among perspective or actual customers (See the Motion for

Preliminary Injunction).

. The Plaintiff, Mr. Craven Randall Casper, appear before this Court as the Pro Se Plaintiff

in the above-captioned case. The Plaintiff, Mr. Craven Randall Casper, was never
informed that a “More Definite Statement” was required, and he did not receive any
documents from the Court via United States mail indicating that directive, but did request
in every cover letter submitted to the Court over twenty-two (22) months his address and
mailing instructions for legal documents, and the Plaintiff, Mr. Craven Randall Casper, did
receive a letter from the Court dated July 01, 2019, (Docket Number 50), and the Plaintiff,

Mr. Craven Randall Casper, has filed timely responses in each and every other instance as

 

! On October 16, 2017, the Plaintiff, Mr. Craven Randall Casper, filed a Mofion for Subpoena, which is CM/ECF
Docket Document Number: 17 and 18.

2 On information and belief, the Defendants’ have been able to generate Pay-Per-Click (PPC) revenue from YouTube,
a subsidiary of GOOGLE, also known as Cost Per Click (CPC), which is an internet advertising model used to direct
traffic to websites, in which an advertiser pays a publisher (typically a website owner or a network of websites) when
the advertisement is clicked and/or the published content, photograph(s) and/or video(s) are viewed (See Original
Complaint Paragraph 267 and Paragraph 268). .

CRAVEN RANDALL CASPER v COMCAST Corporation et al. Z

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 4 of 9
 

required by the Court over twenty-two (22) months, and the Plaintiff, Mr. Craven Randall
Casper, is further unaware of any filing the Defendants’ undersigned counsel offered as a
Motion For A More Definite Statement beyond the first Motion to Dismiss they filed in
November 2017, but never pointed out the defects complained of and the details desired
for them to formulate an Answer. On November 29, 2017, the Plaintiff, Mr. Craven
Randall Casper, responded with twenty (20) pages summarizing and/or distilling the
Original Complaint, while the Defendants’ continued use of the Plaintiff, Mr. Craven
Randall Casper’s, federal registered Trademark, and further, the Plaintiff, Mr. Craven
Randall Casper, is unaware if the Court ever ruled on his requested Motion for Preliminary
Injunction [CM/ECF 01] / (See Docket Number 26 and 27, and Docket Number 27, 2017,
Exhibit A: Evidence). Over the course of the last twenty-two (22) months, the Plaintiff,
Mr. Craven Randall Casper, has sent letters and emails to the Defendants’ undersigned
counsel, which have not been answered, and he has never met with them, and after
providing the Court and the Defendants’ counsel a plethora of details and evidence, if any
allegations are unclear due to a lack of specificity, they will be more appropriately clarified
by Discovery (See Plaintiff, Mr. Craven Randall Casper’s Motion to Compel Discovery

(July 10, 2019).

. Asa Pro Se litigant, the Plaintiff, Mr. Craven Randall Casper, had never filed a lawsuit

prior to September 15, 2017, but the Plaintiff, Mr. Craven Randall Casper, is actively
seeking legal counsel, and the Plaintiff, Mr. Craven Randall Casper, will file a Motion for
Extension of Time to attempt secure counsel licensed in the State of North Carolina to assist
with the Discovery process and Trial. The Plaintiff, Mr. Craven Randall Casper, may be
discriminated against because he is not an attorney; and beyond being allowed to continue
to use the federal registered Trademark, of the Plaintiff, Mr. Craven Randall Casper, since

he is unaware of any ruling on the Preliminary Injunction, the Defendants’ counsel has

CRAVEN RANDALL CASPER vy COMCAST Corporation et al. | 3

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 5 of 9
 

also been allowed to file documents (Docket Number 02) without a Jaw license in North
Carolina and an affidavit from Dina Moles, and it is still not clear who that person is, rather
than affidavits from the actual Defendants. The Court should recognize as a Pro Se litigant,
the Plaintiff, Mr. Craven Randall Casper, is afforded certain accommodations, which the
Court should acknowledge. The Plaintiff, Mr. Craven Randall Casper, had not sought legal
counsel prior to filing his first federal lawsuit, which also contained a number of
illustrations, some taking up almost an entire page each, Exhibits and other evidence, that
made his Original Complaint somewhat voluminous, but critical due to the complexity of
the Defendants’ use of the Plaintiff, Mr. Craven Randall Casper’s, federal registered
Trademark as summarized in Paragraph 2 of this document. The Plaintiff, Mr. Craven
Randall Casper, did his best to identify and cover everything relevant to this case. It should
be noted that the Plaintiff, Mr. Craven Randall Casper, has had no formal legal education

or training, and he has received no assistance in drafting any documents in this case to date.

. Discovery and argument will add further detail Jater; in fact, much additional supporting

factual material was provided by the Plaintiff, Mr. Craven Randall Casper, in materials
filed for the Preliminary Injunction hearing, which has not been scheduled as the
Defendants have never filed an ANSWER. Additionally, the Plaintiff, Mr. Craven Randall
Casper, has sufficiently alleged harm. Accordingly, for the reasons set forth herein, the
Plaintiff, Mr. Craven Randall Casper, respectfully requests that the Court deny Defendants’

Motion to Dismiss With Prejudice.

. In summary, the issues in the, Original Complaint, are complex and multi-faceted, and it

would be difficult to frame a more skeletal pleading. The Original Complaint [filed
September 15, 2017] “RANDY CANDY” claim is for Trademark Infringement under the
laws of the United States, Section 32 of the Lanham Act, 15 U.S.C. § 1114(1)(a). Despite

the Plaintiff, Mr. Craven Randall Casper’s, numerous warnings and demands to the

CRAVEN RANDALL CASPER v COMCAST Corporation et al. . 4

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 6 of 9
 

Defendants to Cease and Desist their unauthorized activities, the Defendants’ continue to
use the Plaintiff, Mr. Craven Randall Casper’s, federal registered Trademark: “RANDY
CANDY” alleged throughout the Original Complaint. The Defendants’ actions to date,
especially their continued use of the federal registered Trademark: “RANDY CANDY,”
despite notice of the unlawfulness of their conduct, constitutes intentional violations of the
Lanham Act and other applicable common law.

7. The Plaintiff, Mr. Craven Randall Casper, is the sole owner of the federal registered
Trademark: RANDY CANDY, and is likely to succeed on the merits, and should be
afforded an ANSWER and the Discovery process as further described and supported herein
and with critical detail in his Brief (See CM/ECF Docket Document Number 27 and 28,
November 29, 2017). (See CM/ECF Docket Document 49, Page 2). The Defendants’ have
acknowledged to this Court that the Plaintiff, Mr. Craven Randall Casper, owns the federal

- registered Trademark, RANDY CANDY, that is protectable under U.S. law. > The

Defendants’ are not impaired to interpose a good faith response.
The Motion to Dismiss should be DENIED.

WHEREFORE, Plaintiff, Mr. Craven Randall Casper, respectfully requests an Order from

this Court for a Preliminary Injunction and a path towards Discovery.

This 11" day of July 2019.

Respectfully submitted,

 

> In fact, and in summary, it is uncontested that the Plaintiff Mr. Craven Randall Casper, owns the federal U.S. Trademark Registration
for “RANDY CANDY” (See Original Complaint, V. Federal Registered Trademark Statement: “RANDY CANDY, ” Paragraphs 49-96).
All are valid and distinctive. See Quabaug Rubber Co. v. Fabiano Shoe Co., 567 F.2d 154, 161 n.12 (1st Cir. 1977).

CRAVEN RANDALL CASPER v COMCAST Corporation et al. 5

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 7 of 9
 

4 l | ) by G
Craven Randall Casper, Signature (Pro se)

Mr, Craven Randall Casper

c/o RANDY CANDY, A Federal Trademark
LEGAL MAIL

P.O. Box 2311

Chapel Hill, NC 27515

[remainder of page intentionally left blank]

CRAVEN RANDALL CASPER v COMCAST Corporation et al.

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 8 of 9
 

 

 

CERTIFICATE OF SERVICE

 

The Plaintiff, Mr. Craven Randall Casper, has not been granted the ability to file electronically.
The Defendants’ counsel has access to the CM/ECF System, which will send notification of filing,
and then, a copy of this document was served upon Attorneys for the Defendants at the following

address:

Mr. Jeffrey S. Southerland, Esq. AND Mr. Alan B. Felts, Esq.
Tuggle Duggins P.A. .

100 N. Greene Street, Suite 600

Greensboro, NC 27401

T 336-271-5251 | F 336-274-6590
JSoutherland@tuggleduggins.com

www.tuggleduggins.com

 

AND
Jeffrey S. Southerland
< jsoutherland@tugg!eduggins.com >
N.C. State Bar No. 34221
AND
Alan B. Felts
< afelts@tuggleduggins.com >
N.C, State Bar No. 42826

Attorneys for Defendants.

     
    

pre-paid, this day of

201 d by Priority U.S. Mail, postage

 

 

|
Craven Randall Casper, Pro Se, Signature

DatemMily 11, 2019

CRAVEN RANDALL CASPER v COMCAST Corporation et al. 7

Case 1:17-cv-00826-LCB-LPA Document 53 Filed 07/17/19 Pane 9 of 9
